ÜN PETITION TO BeHEAB.
Gailor, Justice.
Petition to rehear has been filed for the purpose of having this Court re-tax costs in this case. As we find merit in the petition, it is granted.
The pertinent facts are these: — Original petition was filed under the Workmen’s Compensation Act in the Shelby County Probate Court. Harold B. Batcliff, as surety, signed the prosecution bond by which, as surety, he engaged to be liable for the successful prosecution of the action by his principal, and in case of failure, to pay all costs and damages which might be awarded against his principal. Code, Section 9075. Whether these were the actual words of the bond, they would be read into it under Code, Section 9090.
*18In the Probate Court, the principal on the bond, the Petitioner in the Workmen’s Compensation action, was successful in securing an award of compensation, and in the final order in the Probate Court, the costs accrued there were adjudged against the Defendant.
However, although the Petitioner was successful to an extent in the Probate Court, considering that the award of compensation there ordered by the Probate Judge, was insufficient, the original Petitioner in the Workmen’s Compensation action, perfected an appeal to this Court and by order of the Probate Judge, this appeal was perfected on the pauper’s oath. In our decision of the case on January 13, 1951, we affirmed the judgment of the Probate Judge, and in the judgment entered on that decision, costs were adjudged against the Petitioner in the Workmen’s Compensation action, who had lost his appeal and against Harold R. Ratcliff as surety on his original prosecution bond.
Under reported cases we find that this adjudication of costs was erroneous.
 The surety’s liability on the prosecution bond is limited to costs adjudged against his principal by the Court in which the suit was instituted, Deaton v. Mulvaney, 69 Tenn. 73, and when the Probate Judge adjudged the costs against the opposite party, not his principal, the surety was discharged. Woolfolk v. Woolfolk, 167 Tenn. 362, 364, 69 S. W. (2d) 1089:
‘ ‘ The terms of this bond were therefore met when the court decreed in favor of the complainant and awarded no costs against complainant. This decree discharged the surety from the obligation of the bond.”
“The statute was always construed to mean that the surety was not liable for costs beyond the judgment of the court in which the suit was instituted: Hawkins v. *19Thornton [9 Tenn. 146], 1 Yerg. 146. And therefore if the snit was successfully prosecuted to judgment in that court the liability of the surety ceased: Kennedy v. Jack [9 Tenn. 82], 1 Yerg. 82. So strictly was the liability of the surety construed, that if the suit was eventually prosecuted with success, the surety was not liable for the costs of a nonsuit suffered by his principal in the progress of the cause: Colville v. McKinney [9 Tenn. 448], 1 Yerg. 448.” Dawson and Campbell v. Holt, 80 Tenn. 27, 28.
Accordingly, the petition to rehear is granted and our former judgment will be amended to re-tax the costs as under the pauper’s oath by which the Petitioner, David P. Coker, prosecuted his appeal.
All concur.